PER CURIAM.
An information was filed against the appellant, charging him with armed robbery. The appellant was represented by counsel of his own choosing, pleaded not guilty and demanded a jury trial. Following trial and a verdict of guilty, he was duly adjudged guilty and sentenced. He filed a Criminal Procedure Rule No. 1, F. S.A. ch. 924 Appendix petition, which was summarily denied and which order is now under review. In part, said order reads as follows:



“That the Movant was represented by Counsel of his own choosing in this cause.
“That the remaining allegations contained in the motion do not constitute legal grounds for granting a New Trial or release of the prisoner.”



Following an examination of the record on appeal and the briefs, we find no error in the order here under review and same is hereby affirmed. See: State v. Weeks, Fla.1964, 166 So.2d 892; Coyner v. State, Fla.App.1965, 177 So.2d 715; Ziegler v. State, Fla.App.1965, 180 So.2d 477; Hall v. State, Fla.App.1966, 183 So.2d 277.
Affirmed.